Filed 3/5/13 In re Sebastian M. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re SEBASTIAN M., a Person Coming                                  B240157
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. CK91302)

LOS ANGELES COUNTY                                                  ORDER MODIFYING OPINION
DEPARTMENT OF CHILDREN AND                                          AND DENYING PETITION FOR
FAMILY SERVICES,                                                    REHEARING

         Plaintiff and Respondent,                                  [NO CHANGE IN JUDGMENT]

         v.

CHRISTOPHER M.,

         Defendant and Appellant.



THE COURT:

         It is ordered that the opinion filed herein on February 20, 2013, be modified as
follows:

         On page 17, the first sentence in the second full paragraph, reads “The juvenile
         court also did not err in ordering father into a drug counseling program” is deleted
         and the following sentence is inserted in its place:
      The juvenile court also did not err in ordering father to submit to “„[r]andom
      or on demand consecutive 8 drug tests,‟ and, „if any test is missed or dirty,
      then full drug rehab program w/random testing.‟”


There is no change in the judgment.


Appellant‟s Petition for Rehearing is denied.




                                      2
Filed 2/20/13 In re Sebastian M. CA2/2 (unmodifed version)
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re SEBASTIAN M., a Person Coming                                  B240157
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. CK91302)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

CHRISTOPHER M.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County.
Rudolph A. Diaz, Judge. Affirmed.

         Lisa A. Raneri, under appointment by the Court of Appeal, for Defendant and
Appellant.

         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
Emery El Habiby, Deputy County Counsel, for Plaintiff and Respondent.
                                             _________________________
       Christopher M. (father) appeals from a juvenile court dispositional order (Welf. &
Inst. Code, § 395)1 regarding his four-year-old son, Sebastian M. (Sebastian, born Dec.
2007). He contends that the juvenile court abused its discretion when it ordered father to
participate in a 52-week parenting program and eight consecutive, random drug tests.
       We affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
Section 300 Petition and Detention
       Father and E. J. (mother) are Sebastian‟s parents.
       This family came to the attention of the Department of Children and Family
Services (DCFS) on November 25, 2011. DCFS‟s detention report indicates that DCFS
received a referral, alleging that mother and her boyfriend, Luis Ruben L. (Ruben),
engaged in domestic violence and that Ruben had slapped Sebastian with an open hand.
       Emergency response worker Raquel Valenzuela (Valenzuela) interviewed
Sebastian, who denied witnessing domestic violence between mother and Ruben. He said
that he liked Ruben, who only “„tickle[d]‟” him. When Valenzuela explained that
tickling was not hitting, Sebastian responded, “„well my dad said to say that.‟” Sebastian
informed the social worker that Ruben does not hit him, but that two days earlier, father
told him to say that Ruben does hit him. Also, father once told Sebastian “„to get a fork
and stab Ruben on his chest while he is sleeping.‟” Sebastian clarified that he would not
do that.
       Mother denied the allegations, stating that father had made false reports to DCFS
in the past. Mother claimed that in 2008, father had bit her on the shoulder. She also
asserted that father had been stalking her and insulting her in front of Sebastian since
their relationship ended in 2010. Father had been arrested on April 23, 2011, for
threatening to kill mother and Ruben and for hitting Ruben with a cane.




1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

                                             2
       Previously custody orders issued in family court in May 2011. The family court
had denied mother‟s request for a restraining order against father, but ordered the parents
to exchange custody of Sebastian in the lobby of a police station and to conduct all
nonemergency communication through the “Our Family Wizard” Web site.
Subsequently, a criminal protective order issued under Penal Code section 136.2.
       Mother claimed that during the custody exchanges, police officers observed father
insulting her in front of Sebastian. The officers warned and counseled father and, on one
occasion, asked him to leave first. Mother also claimed that father followed a social
worker home and insulted her.
       Father stated that DCFS was not protecting his child, who was being exposed to
domestic violence and being hit by Ruben. Reportedly, when the social worker explained
that there was no evidence of physical or emotional abuse to the child, father insulted the
social worker, stating that she was biased in favor of mother because they are both
Hispanic.
       Valenzuela interviewed Sebastian in his room with father‟s permission. When
asked about Ruben, Sebastian became very quiet and checked the door to make sure that
it was locked. He also put his head in a pillow and did not want to talk. Sebastian denied
being hit by father or Ruben. He told father that Ruben tickles him, but father told him to
say that Ruben hits him. Sebastian stated that father asks him a lot of questions about
mother and Ruben, and “„he says that I have to tell him everything or else he will get mad
at me.‟” When asked what happens if he does not tell his father, Sebastian responded,
“„but I do and then he is happy.‟” Later, Sebastian became quiet and sad and began to
cry, saying “‟I‟m not going to see my puppy, I want to go to my mom‟s house to see my
puppy.‟”
       Ruben denied engaging in domestic violence with mother or hitting Sebastian. He
explained that a judge had denied mother‟s request for a restraining order due to lack of
evidence that father was stalking, harassing, and insulting her.




                                             3
       Sebastian‟s family law attorney opined that father was using the family law court
and Sebastian to “„get to mother‟” and suspected that father was probably coaching
Sebastian.
       On December 13, 2011, father tested positive for hydrocodone, which he
explained he was taking for a spinal injury. He did not provide proof that he had a
prescription, and the social worker became concerned that father may have unresolved
mental health or substance abuse issues.
       That same day, Sebastian told the social worker that he and father passed by
mother‟s address and began to follow Ruben by car. According to Sebastian, father also
looks at mother‟s Facebook page, and points to her and calls her a bitch. Sebastian
indicated that he was not afraid of father.
       Officer Martinez said that father had behavioral issues during custody exchanges
at the Sheriff‟s station, including continuing to try to speak to mother after she refused to
speak to him. On one occasion, mother was advised to leave the station first and father
was counseled to speak to mother through the “Family Wizard.” On another occasion,
father was physically removed from the police station.
       Mother reported that during a recent custody exchange, father insulted her outside
of the police station, stated that he knew her address, and yelled the address to her in
front of Sebastian. Sebastian said that father went to mother‟s address and told him to
point out mother‟s apartment.
       Mother also claimed that father recently waited for her outside the police station in
his car after they completed a custody exchange. Officers also witnessed father at the
police station waiting for mother to leave. Detective White stated that father seemed
agitated and demanding, and stated that mother needed to speak to him in person.
Detective White advised him to communicate with her through the “Family Wizard.”
       Detective White also informed the social worker that a criminal hearing was set
for January 23, 2012, regarding the April 23, 2011, charges against father for assault with
a deadly weapon and criminal threats to mother and Ruben. The police also had been
called to mother‟s old address several times because father allegedly violated orders,

                                              4
wrote lewd letters to mother, and threatened Ruben. The police counseled father and
released him.
       On January 4, 2012, DCFS filed a section 300 petition on behalf of Sebastian.
Counts a-1 and b-1 alleged that father bit mother‟s shoulder, threatened to kill mother,
stalked mother with Sebastian in the car, and called mother derogatory names in
Sebastian‟s presence. Counts a-2 and b-2 alleged, in part, that father struck mother‟s
male companion with a wooden cane and his fists and threatened to kill him. At the
detention hearing, the juvenile court detained Sebastian from father and released him to
mother. Father was allowed monitored visits three times a week, two hours per visit.
Restraining Orders
       Valenzuela and supervising social worker Raquel Rivas (Rivas) filed applications
for restraining orders protecting them from father. They claimed that father had followed
them out of the building after hours. Valenzuela had received several consecutive
“missed” telephone calls from an unknown number, and, during one call, heard someone
breathing into the phone. Reportedly, father disclosed that he had taped Valenzuela and
Rivas leaving the building. One day later, father called Valenzuela requesting a visit with
Sebastian, and became loud and upset that he could not visit that day. He told Valenzuela
that he could “‟Google‟” her name just like he “„go[o]gled‟” mother and found her. On
January 24, 2012, the juvenile court issued mutual stay away orders for father and the
social workers.
Jurisdiction/Disposition Report
       DCFS advised that Sebastian had told Dependency Investigator Luis Cardenas
(Cardenas) that father only called mother a bitch once or twice. When asked if he saw his
parents fighting, Sebastian replied: “„My mommy and dad don‟t fight.‟” He also denied
that father told him to hurt Ruben. Cardenas could not verify Sebastian‟s statements
from prior interviews, given his refusal to answer Cardenas‟s questions.
       Father claimed that Valenzuela‟s statements in the detention report were false, and
she could not have interviewed Sebastian on the date stated because Sebastian was in
father‟s custody that weekend. Father also said that the allegations against him were

                                             5
false. He bit mother in a sexual context during their relationship. He denied all of the
other assault allegations and denied ever threatening mother. He also denied calling
mother derogatory names, arguing with her in front of Sebastian, stalking mother,
following mother, or questioning Sebastian about her. Father prepared a list of his issues
and concerns regarding mother for the social worker, including that mother exposed
Sebastian to domestic violence and verbal abuse between herself and Ruben and allowed
Sebastian to interact with a sex offender who lived next door.
       Father explained that on April 23, 2011, he informed mother that he would be
coming by to pick up Sebastian‟s bicycle. He left Sebastian in the paternal
grandmother‟s care while he went to collect the bicycle. When father arrived at mother‟s
home, Ruben and his friends attacked him. Father defended himself, but was arrested.
The charges against him were being dropped because father asserted that he acted in self-
defense.
       Mother claimed that father arrived at her birthday party that day, uninvited and
unannounced. Ruben claimed that father had threatened to kill him. Father also insulted
mother‟s aunt and the aunt‟s husband. Ruben and his friend intervened when it appeared
that father was going to hit the aunt with a cane. Father then hit Ruben in the face with
the cane, and the two men began fighting. Several guests restrained father until the
police arrived and arrested him.
       Both Ruben and mother claimed that on March 1, 2011, father went to mother‟s
home as she opened the door for Ruben and grabbed mother‟s neck. When mother and
Ruben stated that they were calling the police, father took mother‟s cell phone and left.
Subsequently, father allegedly called Ruben on a daily basis, threatening to kill him.
       Detective White stated that a criminal case has been filed by the city attorney
against father and remained ongoing. It was very likely that the case regarding the
March 1, 2011, incident would be heard with the case regarding the April 23, 2011,
incident. However, during the custody exchanges, father listened when Detective White
counseled him not to speak to mother.



                                             6
       DCFS recommended that the juvenile court dismiss the section 300 petition
without prejudice, concluding that, while father appeared to be harassing mother, there
was no clear indication that he purposefully intended to cause Sebastian any detriment.
There was no sufficient evidence indicating that father had neglected or abused
Sebastian. No concerns were noted regarding father‟s monitored visits with Sebastian,
who interacted well with father. Sebastian never witnessed father physically assaulting
mother or Ruben, and Sebastian showed no signs of emotional abuse. Mother
appropriately reported father to law enforcement when she believed that he had
committed a crime against her. DCFS recommended that the juvenile court terminate
dependency jurisdiction with a new family law order awarding the parents joint legal and
physical custody of Sebastian and ordering Sebastian to attend counseling.
Last Minute Information and Hearing (Feb. 1, 2012)
       On February 1, 2012, while waiting in the courthouse lobby for the case to be
called, mother told social worker Jose Sartorio (Sartorio) that father had threatened her.
Father denied threatening mother and complained that DCFS was permitting his child to
live with a woman with a sixth grade education. He requested that the social worker tell
mother to meet him in the cafeteria.
       Cardenas reported that DCFS recommended that the section 300 petition not be
dismissed, opining that father had “an anger management issue and a clear lack of
control” that seemed likely to expose the child “to emotionally harmful confrontations
between his parents instigated by the father.” Although Sebastian did not disclose to
Cardenas that his father instructed him to stab Ruben in the chest, Valenzuela reported
that the child was very serious and credible when he made these statements in the
detention report.
       At the February 1, 2012, hearing, father denied behaving aggressively as reported
and objected to DCFS‟s request for a continuance to consider filing a first amended
petition. The juvenile court continued the matter to February 16, 2012, and ordered
DCFS to file a first amended petition by February 9, 2012.



                                             7
First Amended Petition
       On February 9, 2012, DCFS filed a first amended petition on behalf of Sebastian
pursuant to section 300, subdivisions (a) and (b). The amended petition contained the
same allegations as those in the original petition and added count b-3, alleging that father
“demonstrated behavior consistent with emotional problems,” by “engaging in
uncontrollable, extremely aggressive and volatile behaviors towards others.”
Specifically, on March 1, 2011, the petition alleged that he “physically assaulted the
mother and her boyfriend.” And, on April 23, 2011, he allegedly “assaulted the mother‟s
boyfriend and threatened to harm the mother, the mother‟s boyfriend and the mother‟s
guests.” Again on February 1, 2012, he called mother a “bitch” in the lobby of the
Children‟s Court. The petition further alleged that father had not been able to control his
behavior at the police station during custody exchanges; he pointed out mother to
Sebastian and identified her as a “bitch”; he instructed Sebastian to point out mother‟s
apartment; he directed Sebastian to stab Ruben with a fork while Ruben was asleep; and
he directed Sebastian to falsely accuse Ruben of hitting the child.
Interim Review Report
       On February 16, 2012, DCFS reported that, during a new interview, Sebastian
indicated that father calls mother a bitch all the time. During the previous interview,
Sebastian stated that father only called mother a bitch once or twice. Sebastian also
disclosed that Ruben had punched him in the chest while they were doing a somersault
and playing. When asked who told him to say that, Sebastian appeared puzzled. No
bruises were observed on Sebastian‟s chest. Sebastian responded affirmatively when
asked if someone told him to stab Ruben with a fork, but he did not identify the
individual.
       Father denied mother‟s allegations that he called her derogatory names and
threatened her in the courthouse on February 1, 2012. He also denied instructing
Sebastian to point out mother‟s apartment, telling Sebastian to stab Ruben with a fork,
telling Sebastian to say that Ruben had hit him, and insulting mother at the police station.
He believed that mother was coaching Sebastian because he heard his son say that

                                             8
someone told him to say that father touches him all over his body. Mother claimed that
father had recently called her, but father explained that he accidentally dialed mother‟s
telephone number.
       Father presented Cardenas with the family court docket, which indicated that the
family court had denied mother a restraining order because she failed to prove her
allegations against him. That said, father had not obeyed the family court order that he
not go to mother‟s residence when he went to her home on April 23, 2011. Mother
presented Cardenas with the criminal protective order filed on June 21, 2011.
       Valenzuela stated that she felt threatened and scared of father because he “would
constantly call her pressuring her and on several occasions called her ignorant and
accused her of not doing her job.” When “she would try to deescalate him . . . he would
laugh at her.” He waited for her and her supervisor in the lobby for six hours and
videotaped them leaving the building. He also told her that he could “[G]oogle” her and
find her. Valenzuela also claimed that when she interviewed Sebastian at father‟s home,
Sebastian appeared “very aware that his father may be listening” and “appeared nervous
and got up to check if the door was closed.”
       Mother‟s acquaintance, Lidia C. (Lidia), who is a social worker, helped mother
prepare paperwork for her family law case and served father a notice of hearing, which
contained Lidia‟s contact information. Lidia claimed that father had called her and
insulted her, and also went to her home and told her husband that he wanted Lidia to stay
out of his family‟s problems.
       A deputy city attorney stated that his office was not dismissing the criminal case
(charging criminal threats, spousal battery, petty theft, simple battery, and trespassing)
against father.
       DCFS recommended that the juvenile court sustain the first amended petition,
offer mother family maintenance services, and offer father reunification services. No
written case plan was attached to the report.




                                                9
Last Minute Information
       In a subsequent report, father reportedly asked Sebastian questions about mother
and Ruben during a recent monitored visit. Sebastian appeared anxious and stated
several times that he wanted to go with mother. Sebastian also indicated that he wanted
his father to come to the visits after being asked several times. Father expressed
dissatisfaction with having to go to DCFS to visit his child. He also expressed that
Ruben continued hitting Sebastian, but DCFS failed to do anything about it. At the end
of the visit, when Sebastian said that he was thirsty, father reportedly told Sebastian that
his mother would give him something to drink because she had money and was “„a better
parent.‟”
       After the visit, social worker Sartorio received an e-mail from the Child Protection
Hotline, stating that father reported that the social worker had told him to contact the
hotline to report his concerns. The social worker claimed that he did not tell father to call
the Child Protection Hotline.
Combined Jurisdiction/Disposition Hearing
       Father‟s Testimony
       At the March 12, 2012, combined jurisdiction/disposition hearing, father testified
first. He stated that he believed he was in dependency court because mother was
unhappy with the visitation orders she had obtained in family court. He denied acting
inappropriately at custody exchanges at the police station, noting that no reports existed
establishing that he had done so. He believed that mother and Lidia coached Sebastian to
say that father says bad words to mother.
       During visits, father reads and writes with Sebastian. He denied talking about
mother during his last visit with Sebastian, explaining that if he had done so, the visit
would have been terminated.
       Father further denied all of the allegations and damaging statements made against
him, although he indicated that he may have struck Ruben in the face with his fists. He
also questioned the reason Hispanic social workers were assigned to the case, given



                                             10
mother speaks fluent English and he does not speak Spanish. He denied stating that
Hispanic people were ignorant.
       Father remained unemployed since about 2007. He had two spine-related
surgeries within the last six months and had to take pain relievers and anti-inflammatory
medication, which he stopped taking since the procedures. He took hydrocodone
intermittently for flare ups of the injury at the base of his spine, explaining: “the CI was
crushed in five different places.” He never noticed any changes in his behavior
associated with taking hydrocodone or the any other medications prescribed postsurgery.
He provided his doctor‟s name and contact information.
       The parents began making custody arrangements in 2011. Neither mother nor
Ruben ever expressed any concern that father hit Sebastian. Sebastian was not present
when father allegedly called mother a bitch outside the courtroom. During the April 23,
2011, incident, Sebastian was in the paternal grandmother‟s care. Father had never seen
a psychiatrist and none of his doctors recommended that he do so.
       Father stated that the district attorney‟s office had rejected a criminal case against
him. The city attorney‟s office decided to prosecute the case after mother sought a
restraining order against him. All of mother‟s requests for restraining orders against him
had been denied. He and mother had a “keep the peace” order in place, not a criminal
restraining order.
       Finally, father testified regarding a recent incident at an El Pollo Loco. He said
that he went to buy lunch for Sebastian to take to their visit as he always does. He saw
Sebastian and mother there. He said “hi” to Sebastian and walked out. He took a picture
of mother to establish that she had failed to attend therapy as ordered. He did not
threaten mother.
       Mother‟s Testimony
       Mother testified next. She said that she never saw father physically abuse
Sebastian. Sebastian had not been diagnosed with anxiety or depression, but sometimes
he had difficulty going to sleep after visiting father.



                                              11
       Mother asserted that father had called her derogatory names in front of Sebastian,
including at the police station. A week ago, Sebastian called her a bitch, stating that is
what his father calls her. Over father‟s objection, mother testified that Sebastian stated
that father told him to stab Ruben with a fork while Ruben was sleeping. Sebastian also
stated that father told him to say that Ruben hit him, but Ruben never hit Sebastian.
       Mother then testified that she unsuccessfully attempted to obtain a restraining
order in family court; however, in June 2011, she obtained a criminal restraining order
against father, which expires in three years. She felt threatened by father because she did
not know if he would be there when she went out or what he is capable of doing. In
March 2011, father entered her home when she opened the door for Ruben, grabbed her
neck, and pushed her against Ruben and took her cell phone. Father had also followed
her while he had Sebastian in the car and called her derogatory names and made a
negative comment. She could hear Sebastian crying. Father also called her a week ago
and began yelling at her, even though the court had ordered him not to contact or
approach her.
       Mother then told the juvenile court about the recent incident at El Pollo Loco.
Father arrived there while mother and Sebastian were eating lunch. Father did not
threaten them, but started taking pictures of them and was laughing. Sebastian responded
by trying to explain the situation to himself, stating: “Why is my dad doing this?” and
“Oh, maybe it‟s because he loves me.”
       Valenzuela‟s Testimony
       Valenzuela testified that Sebastian cried and was emotional and guarded during
her interview of him. However, she had interviewed other children who cried and were
sad. When she asked Sebastian why he was crying, he replied: “I‟m not going to see my
puppy any more.” Sebastian also checked the door to make sure it was closed while he
was disclosing information about father. Father told Sebastian that “tickling is hitting,”
but Sebastian denied that Ruben hit him. She believed that Sebastian was at risk of
physical harm because he stated that father told him to stab Ruben with a plastic fork.



                                             12
But, Sebastian had indicated that father had not hit him, and he was not afraid that father
would physically harm him.
       She further opined that father was manipulative and demanding, and she was
afraid of him because she felt she “needed to listen to him” when he told her to re-
interview Sebastian. She was offended that he said that she was biased in mother‟s favor
based upon her ethnicity. Father admitted that he repeatedly called her from an unknown
number; he also breathed heavy into the phone. One time, he went to the DCFS office at
1:30 p.m. and was there at 5:30 p.m. when she left. The next day, he claimed to have
videotaped her leaving the building. He also made a statement about finding out where
she lived.
       Cardenas‟s Testimony
       Cardenas testified that he had worked for DCFS for three years, but only had
worked as a dependency investigator for five months when he was assigned to this case.
He made a mistake when he recommended dismissal of this case because he failed to
give enough weight to Sebastian‟s initial statements to the emergency response worker.
He reexamined everything when he learned of the event outside the courtroom.
       He stated that father had behaved aggressively outside the courtroom on
February 1, 2012, by calling mother a bitch. He admitted that he had not witnessed the
incident and had never observed the parents interacting. He also believed that domestic
violence was an issue because father insulted mother as he drove by with Sebastian in the
car crying, and because he threatened mother at a party in Sebastian‟s absence.
       When asked what made him think father would hit Sebastian, Cardenas replied: “I
don‟t believe that the actual investigation involves . . . father physically abusing the
child.” At that point, the juvenile court dismissed the counts alleged under subdivision
(a) of section 300.
       Cardenas believed that father may begin hitting Sebastian because he “has a
tendency to become enraged when people [do not] meet his expectations.” While father
never acted aggressively towards Sebastian during visitation, Cardenas believed that
based on father‟s interactions with adults, he would direct the same anger towards

                                              13
Sebastian. His belief was based on incidents at the police station where father repeatedly
behaved aggressively towards mother, called her a derogatory name, and was escorted
out. Also, a couple of weeks earlier, Sebastian called his mother a bitch.
       Cardenas believed that father was not concerned about Sebastian because father
questioned Sebastian about mother and Ruben during a recent visit.
       Cardenas opined that father was dangerous because he could not control himself in
the courtroom, the DCFS office, or a police station. He had also acted aggressively
toward and insulted and threatened mother and her friends, including by going to Lidia‟s
home, approaching her husband, and asking them to stay out of his business. Cardenas
believed that father posed a threat to anyone trying to help mother. In fact, the first two
social workers on the case were scared of father because he waited at the office for five
hours and videotaped them.
       Juvenile Court‟s Order
       After entertaining oral argument, the juvenile court sustained counts b-1,2 b-2,3
and b-34 of the first amended petition.



2        Count b-1 alleges that mother and father “have a history of engaging in violent
altercations. On a prior occasion, . . . father bit . . . mother‟s shoulder. On 4/23/2011,
. . . father threatened to kill . . . mother. On a prior occasion in 2011, . . . father stalked
. . . mother while the child was a passenger in the car and called . . . mother derogatory
names in the presence of the child. On numerous prior occasions, . . . father stalked
. . . mother. Such violent conduct on the part of . . . father against . . . mother[] endangers
the child‟s physical health and safety, creates a detrimental home environment and places
the child at risk of physical harm, damage and danger.”

3      Count b-2 alleges that on April 23, 2011, mother‟s male companion and father
“engaged in a violent altercation, in which . . . father repeatedly struck the male
companion‟s body with a wooden cane and struck the male companion‟s face with [his]
fists. On 4/23/2011 and on a prior occasion, . . . father threatened to kill the male
companion. Such violent conduct on the part of . . . father against the male companion,
endangers the child‟s physical health and safety, creates a detrimental home environment
and places the child at risk of physical harm, damage and danger.”


                                              14
       Dispositional Phase
       During the dispositional phase of the proceedings, Cardenas testified regarding the
recommended case plan, which included a 52-week domestic violence program, a 52-
week parenting program, drug testing, individual counseling, and an anger management
program. Cardenas also was not opposed to father undergoing an Evidence Code section
730 evaluation to determine what drives his behavior.
       Father objected to the proposal that he undergo an Evidence Code section 730
evaluation and that he participate in a 52-week domestic violence program, a 52-week
parenting program, and random drug testing.
       The juvenile court then declared Sebastian a juvenile court dependent, removed
him from father, and placed him with mother with family maintenance services. Father
was ordered to participate in family reunification services, including a 52-week domestic
violence program, a 52-week, probation-approved parenting program, anger management
counseling, and individual counseling with a licensed therapist. He was also required to
complete eight consecutive random drug tests and to submit to a psychiatric evaluation.
Finally, father was granted monitored visitation.



4       Count b-3 alleges that father “demonstrated behavior consistent with emotional
problems as demonstrated on 03/01/2011, 04/23/2011, 02/01/2012 and on numerous prior
occasions, by father engaging in uncontrollable, extremely aggressive and volatile
behavior towards others. On 03/01/2011 . . . father physically assaulted . . . mother and
her boyfriend. On 04/23/2011, . . . father assaulted . . . mother‟s boyfriend and threatened
to harm . . . mother, [her] boyfriend and . . . mother‟s guests. On 02/01/2012, . . . father
verbally assaulted . . . mother by calling her a „bitch‟ in the waiting lobby of Children‟s
Court despite the services Children Social Worker‟s attempts to redirect . . . father to stay
away from . . . mother. On prior occasions . . . father has not been able to control his
behavior while exchanging his child at the police station and has been asked to leave the
police station and advised not to speak to . . . mother while conducting the exchange. On
a prior occasion . . . father has pointed out . . . mother to the child and identified her as a
bitch. On prior occasions . . . father has instructed the child to point out mother‟s
apartment. On prior occasions . . . father has directed the child to stab . . . mother‟s
boyfriend with a fork while [he] is sleeping, and to falsely accuse . . . mother‟s boyfriend
of hitting him [the child]. Father‟s behavior places the child at substantial risk of
physical and emotional harm and damage.”

                                              15
         Father requested a bus pass and a parking pass, explaining that he had to drive 20
miles to visit Sebastian and it cost him $10 to park every time he visited (for a total of
$30 per week). The juvenile court denied his requests, stating: “He doesn‟t need a
transportation allowance. He‟s got his own car. He‟s not taking a bus, so he can do
that.”
Appeal
         Father‟s timely appeal ensued.
                                        DISCUSSION
I. Standard of review
         In reviewing a juvenile court‟s order regarding the requirements of a case plan,
some appellate courts have applied the abuse of discretion standard and some have
applied the substantial evidence standard. (In re Baby Boy H. (1998) 63 Cal.App.4th
470, 474; In re Jasmin C. (2003) 106 Cal.App.4th 177, 188.) The practical differences
between these two standards are not significant. (See In re Jasmine D. (2000) 78
Cal.App.4th 1339, 1351.) “„[E]valuating the factual basis for an exercise of discretion is
similar to analyzing the sufficiency of the evidence for the ruling . . . . Broad deference
must be shown to the trial judge. The reviewing court should interfere only “„if [ it]
find[s] that under all the evidence, viewed most favorably in support of the trial court‟s
action, no judge could reasonably have made the order that he did.‟ . . .”‟” (Ibid.)
II. The juvenile court made a proper case plan
         Pursuant to section 362, the juvenile court has the discretion to fashion
dispositional orders that are reasonable “for the care, supervision, custody, conduct,
maintenance, and support of the child.” (§ 362, subd. (a); see also In re Corrine W.
(2009) 45 Cal.4th 522, 532.) Section 362, subdivision (d), provides: “The juvenile court
may direct any reasonable orders to the parents or guardians of the child who is the
subject of any proceedings under this chapter as the court deems necessary and proper to
carry out the provisions of this section. . . . The program in which a parent or guardian is
required to participate shall be designed to eliminate those conditions that led to the
court‟s finding that the child is a person described by Section 300.” (§ 362, subd. (d); see

                                              16
also In re Basilio T. (1992) 4 Cal.App.4th 155, 172.) This provision and others in the
Welfare and Institutions Code “have been broadly interpreted to authorize a wide variety
of remedial orders intended to protect the safety and well-being of dependent children.”
(In re Carmen M. (2006) 141 Cal.App.4th 478, 486.)
       Father has a long history of harmful parenting of Sebastian. Although there is no
evidence that he physically abused his son, ample evidence exists that father‟s hostile
behavior towards mother took an emotional and psychological toll on Sebastian.
Moreover, father involved Sebastian in his domestic violence with mother by telling him
to stab Ruben while he slept. Father repeatedly disparaged mother in the child‟s presence
and used the child to spy on mother. Father was also using information about Sebastian‟s
therapy sessions to sabotage Sebastian‟s attempt to improve his mental health. Under
these circumstances, the juvenile court did not err in ordering father to participate in a 52-
week, as opposed to a shorter, parenting class.
       The juvenile court also did not err in ordering father into a drug counseling
program. Father admitting to using hydrocodone, but he never provided a prescription to
the social worker. Based on father‟s erratic, hostile, and belligerent behavior throughout
the pendency of this matter, the juvenile court could reasonably conclude that father may
have been abusing drugs and thus properly ordered him into a drug counseling program.
       Father‟s reliance upon In re Sergio C. (1999) 70 Cal.App.4th 957 is misplaced. In
that case, “the only evidence of [the father‟s] alleged drug use [was the mother‟s]
unsworn and unconfirmed allegation, which was flatly denied by [the father].” (Id. at
p. 960.) Here, in contrast, father admitted to using hydrocodone. In re Basilio T., supra,
4 Cal.App.4th 155 is also distinguishable. In that case, “[o]ther than the social worker‟s
observation that [the mother] behaved somewhat out of the usual and was obsessed with
discussing a fortune-making invention, there was nothing in the record to indicate either
[mother] or [father] had a substance abuse problem.” (Id. at p. 172.) Again, here, father
admitted to using hydrocodone. Father‟s admission, coupled with his aggressive
behavior, substantiates the juvenile court‟s order.



                                             17
       In urging us to reverse, father points out that DCFS failed to prepare a written case
plan prior to the dispositional hearing as required by section 16501.1, subdivision (d).
While that may be true, father has not shown how DCFS‟s failure amounts to reversible
error by the juvenile court. As set forth above, ample evidence supports the juvenile
court‟s order. Father has not demonstrated or explained how a written case plan would
have yielded a different, more favorable case plan.
       Finally, and almost in passing, father objects to the juvenile court‟s order denying
him a transportation allowance and a parking pass for visitation at DCFS‟s office. Father
did not, however, adequately brief this issue. (Benach v. County of Los Angeles (2007)
149 Cal.App.4th 836, 852.) As such, we treat it as waived.
                                     DISPOSITION
       The juvenile court‟s order is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                          ______________________________, J.
                                                ASHMANN-GERST


We concur:



_______________________________, P. J.
           BOREN



_______________________________, J.
           CHAVEZ




                                            18